Citation Nr: 0616912	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  02-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

2.  Entitlement to a compensable evaluation for a right 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which continued a noncompensable (zero percent) 
evaluation for bilateral hearing loss, and a noncompensable 
(zero percent) evaluation for a right inguinal hernia repair.    

In the May 2006 informal presentation, the veteran's 
representative indicated that the veteran has not been rated 
on scars resulting from his service-connected right inguinal 
hernia repair.  This issue is referred to the RO for 
appropriate action.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  


FINDINGS OF FACT

1.  Audiometric testing between April 2003 and June 2005 
shows that the veteran's hearing loss equals Level I hearing 
loss in the right ear and Level III hearing loss in the left 
ear; Level I hearing loss in the right ear and Level II 
hearing loss in the left ear; and Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.  

2.  Puretone thresholds are not 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) or 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz.

3.  The veteran's postoperative right inguinal hernia repair 
is not currently manifested by a recurrent, readily reducible 
hernia that is well-supported by truss or belt.




CONCLUSION OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.85- 4.87 (2005).

2.  The schedular criteria for a compensable evaluation for a 
right inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 
4.14, 4.114, Diagnostic Codes 7338, 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
August 2001 letter, prior to issuance of the February 2002 
rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claims; evidence VA would 
reasonably seek to obtain; and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claims.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
February 2002 rating decision.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An 
August 2002 statement of the case provided the veteran with 
applicable regulations on disability ratings, and as the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records 
and examinations, and private treatment records and 
examinations have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The record is complete and the case 
is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

1.  Bilateral Hearing Loss

The Ratings Schedule provides rating tables for the 
evaluation of hearing impairment.  Table VI assigns a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of percent speech discrimination and 
the puretone threshold average (the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four).  38 C.F.R. § 4.85 (2005).  Table VII is used to 
determine the percentage evaluation by combining the Table VI 
Roman numeral designations for hearing impairment in each 
ear.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned in audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2005).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2005).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 


On the authorized VA audiological evaluation in April 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
10
15
60
85
LEFT
NR
25
50
90
90

The examiner reported a puretone threshold average of 43 
decibels in the right ear and 64 decibels in the left ear 
(for 1000, 2000, 3000, and 4000 Hertz).  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 84 in the left ear.

On the authorized VA audiological evaluation in December 
2004, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
10
25
65
90
LEFT
NR
10
40
90
90

The examiner reported a puretone threshold average of 48 
decibels in the right ear and 58 decibels in the left ear 
(for 1000, 2000, 3000, and 4000 Hertz).  Speech audiometry 
revealed speech recognition ability of 92 percent in each 
ear.

On a private audiological evaluation in June 2005, the 
audiologist reported a puretone threshold average of 36 
decibels in the right ear and 41 decibels in the left ear.  A 
graph of the veteran's audiogram has been associated with the 
clams file, but may not be interpreted by the Board.  See 
Kelly v. Brown, 7 Vet. App. 471, (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.

Application of the rating tables for evaluation of hearing 
impairment results in a noncompensable (zero percent) 
evaluation for the veteran's hearing loss disability.  

April 2003 audiometric findings, applied to Table VI, yield a 
numeric designation of I for the right ear (43 decibel 
puretone threshold average, and 96 percent speech 
discrimination), and a numeric designation of III for the 
left ear (64 decibel puretone threshold average, and 84 
percent speech discrimination).  These numeric designations, 
entered into Table VII, produce a zero percent evaluation for 
hearing impairment.  

December 2004 audiometric findings, applied to Table VI, 
yield a numeric designation of I for the right ear (48 
decibel puretone threshold average, and 92 percent speech 
discrimination), and a numeric designation of II for the left 
ear (58 decibel puretone threshold average, and 92 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.  

June 2005 audiometric findings, as reported, applied to Table 
VI, yield a numeric designation of I for the right ear (36 
decibel puretone threshold average, and 92 percent speech 
discrimination), and a numeric designation of I for the left 
ear (41 decibel puretone threshold average, and 92 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.  Thus, the Board finds that the veteran's 
bilateral hearing loss was properly assigned a noncompensable 
evaluation of zero percent.  

In addition, puretone thresholds reported on the two VA 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.

The Board has considered the veteran's claim that his hearing 
loss has worsened.  However, the veteran has not shown, by 
competent medical evidence, that his hearing loss has 
increased to a compensable level.  See 38 C.F.R. § 4.85 
(2005).
The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a noncompensable disability 
evaluation.  



2.  Right Inguinal Hernia

Under Diagnostic Code 7338, a 60 percent evaluation is 
assigned for an inguinal hernia that is large, postoperative 
and recurrent, not well supported under ordinary conditions, 
not readily reducible, when considered inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2005).  A 30 percent 
evaluation is assigned for an inguinal hernia that is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by a truss, or not readily reducible.  Id.  A 10 
percent evaluation is assigned for an inguinal hernia that is 
postoperative recurrent, readily reducible and well supported 
by a truss or belt.  Id.  A 0 percent (noncompensable) 
evaluation is assigned for an inguinal hernia that is not 
operated, but remediable; or for an inguinal hernia that is 
small, reducible, or without true hernia protrusion.  A note 
to Diagnostic Code 7338 states that 10 percent is to be added 
for bilateral involvement, provided the second hernia is 
compensable.  Id.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, 
added for the second hernia, if the latter is of compensable 
degree.  Id.

During an April 2003 VA examination, the examiner reported 
that the veteran had a right inguinal hernia repair in or 
about 1968 and had two subsequent re-repairs.  Treatment 
records from Dr. T.P.M. show that the veteran had a right 
inguinal hernia repair in September 1973.  Treatment records 
from Dr. G.S.B. show that he had an inguinal hernia repair in 
January 1980.  The VA examiner also noted in the April 2003 
examination that the veteran had repairs on a non service-
connected left inguinal hernia.  A physical examination 
revealed atrophy in the right testicle and healed scars from 
inguinal incisions on both sides.  Parenthetically, the Board 
notes that service connection has been established for 
atrophy of the right testicle and the veteran is also in 
receipt of special monthly compensation on account of loss of 
use of a creative organ.  The examiner stated that no 
recurrence was found on either side at that time. 

The Board finds that the veteran's right inguinal hernia 
repair more closely approximates a 0 percent (noncompensable) 
evaluation under Diagnostic Code 7338, for a small and 
reducible inguinal hernia, without true hernia protrusion.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).  
Operative notes did not show that the right inguinal hernia 
had not been successfully reduced by the January 1980 repair.  
The April 2003 VA examination does not reflect any current 
irreducible inguinal hernia.  No hernia protrusion was noted 
and there is no indication of any current complaints or 
treatments due to a right inguinal hernia.

The veteran's right inguinal hernia repair does not warrant 
an evaluation of 10 percent or more under Diagnostic Code 
7338, where medical evidence does not reflect any hernia 
recurrence after the re-repair in January 1980.  Id.  In the 
April 2003 VA examination, the examiner found no hernia 
recurrence.  Further, there is no indication that the veteran 
has a current right inguinal hernia that requires the use of 
a truss or belt.  Id.  

The Board notes that in a May 2006 informal presentation, the 
veteran's representative contends that the criteria for a 10 
percent evaluation under Diagnostic Code 7338 should be 
interpreted as requiring an inguinal hernia that is either 
postoperative or recurrent, or readily reducible and well 
supported by a truss or belt.  The criteria for a 10 percent 
evaluation for an inguinal hernia reads, "Postoperative 
recurrent, readily reducible and well supported by truss or 
belt."  38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).  
Board finds that a plain reading of the criteria requires an 
inguinal hernia that is postoperative recurrent, readily 
reducible, and well supported by a truss or belt.  The Board 
notes that the language is clear, and that the criteria for 0 
percent and 30 percent evaluations under the same code use 
the word "or" where its use is intended.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b) (1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against the veteran's 
claims.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

A compensable evaluation for a right inguinal hernia repair 
is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


